      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 1 of 12




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                           )         No. CV-20-00764-PHX-SPL
      Resource Recovery Corporation,
 9                                           )
                                             )
                      Plaintiff,             )         ORDER
10                                           )
      vs.
11                                           )
                                             )
      Inductance Energy Corporation, et al., )
12                                           )
13                    Defendants.            )
                                             )
14                                           )

15   I.     BACKGROUND
16          On April 20, 2020, Plaintiff filed a Complaint against Defendants seeking to enforce
17   a “Terms Sheet” (which expressly contemplated, and laid out the terms of, a later Final
18   Settlement Agreement) entered into by the parties following a mediation. (Doc. 1 at 2). The
19   Complaint seeks to enforce the Terms Sheet and alleges that “Defendants have
20   unaccountably repudiated the validity of the agreement and refused to pay.” (Doc. 1 at 2).
21          On May 14, 2020, Defendants filed a Motion to Dismiss pursuant to FRCP 12(b)(1),
22   (6), and (7) for “lack of jurisdiction, standing, failure to join required parties, and failure to
23   state a claim.” (Doc. 17 at 2). Defendants allege that Plaintiff, Resource Recovery
24   Corporation (“RRC”), did not actually sign the Terms Sheet but that other parties who did
25   sign the Terms Sheet (and who are necessary, non-diverse parties) fraudulently assigned
26   their rights to RRC to manufacture diversity jurisdiction. (Doc. 17 at 2). Defendants further
27   assert that the Complaint fails to state a claim for breach of contract because the Terms
28   Sheet is not a binding agreement, but rather a “preliminary option contract” under which
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 2 of 12




 1   the obligation to pay the contemplated $2.5 million only applies to parties who opted to
 2   sign the Final Settlement Agreement (“FSA”)—which was never executed. (Doc. 17 at 2-
 3   3, 7, 14). For the following reasons, the Court will deny Defendants’ Motion to Dismiss.1
 4   II.    ANALYSIS
 5          A. Dismissal Under FRCP 12(b)(1) and 12(b)(7)
 6          Defendants first seek to dismiss Plaintiff’s action for lack of subject matter
 7   jurisdiction, alleging Defendants excluded necessary parties who, if joined, would destroy
 8   diversity. (Doc. 17 at 8). Defendants assert these unjoined parties fraudulently assigned
 9   their rights in the Terms Sheet to Plaintiff to “avoid incomplete diversity.” (Doc. 17 at 8).
10                 1. Failure to join necessary parties
11          Defendants allege Plaintiff failed to join “Noelting, MacFarlane, and CWT Canada”
12   (hereinafter the “Unjoined Parties”) and that joining them would destroy diversity since
13   they are domiciled in Canada, as are Defendants RDX Technologies and Tony Ker. (Doc.
14   17 at 8-9). Further, Defendants argue these parties are necessary because, if they are not
15   joined, the Court “cannot afford complete relief or adjudicate which obligations among the
16   parties are owed.” (Doc. 17 at 11).
17          Rule 19 governs compulsory party joinder in federal district courts. The Ninth
18   Circuit has explained that Rule 19 imposes a three-step inquiry: First, is the absent party
19   necessary under FRCP 19(a)? See Salt River Project Agr. Imp. & Power Dist. v. Lee, 672
20   F.3d 1176, 1179 (9th Cir. 2012). If so, is it feasible to order that the absent party be joined?
21   Id. If joinder is not feasible, can the case proceed without the absent party, or is the absent
22   party indispensable such that the action must be dismissed? Id.
23          Regarding the first inquiry, there are two main categories of necessary parties. First,
24   a party is necessary if “in his absence, the court cannot accord complete relief among
25
26          1
             Defendants’ request for oral argument is denied because the parties have had an
27   adequate opportunity to discuss the law and evidence and oral argument will not aid the
     Court’s decision. See Lake at Las Vegas Investors Group, Inc. v. Pac. Malibu Dev., 933
28   F.2d 724, 729 (9th Cir. 1991).

                                                    2
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 3 of 12




 1   existing parties.” Id.; see also Fed. R. Civ. P. 19(a)(1)(A). Second, a party is necessary if
 2   he has claimed an interest in the action and either (i) resolving the action in his absence
 3   may impair or impede his ability to protect that interest, or (ii) resolving the action in his
 4   absence may leave an existing party subject to inconsistent obligations because of that
 5   interest. Salt River, 672 F.3d at 1179; see also Fed. R. Civ. P. 19(a)(1)(B)(i)-(ii).
 6          Here, Defendants argue that because the Complaint “seeks to compel at [sic] $2.5
 7   million payment and specific performance of several obligations under the [Terms Sheet],
 8   and a claim for declaratory judgment demanding judgment declaring that the [Terms Sheet]
 9   is a binding and enforceable agreement,” the Court cannot afford complete relief unless it
10   has “jurisdiction over all parties to the [Terms Sheet], including [the Unjoined Parties].”
11   (Doc. 17 at 12). Defendants also argue that “the [Unjoined Parties] could also demand
12   duplicitous payment(s) after-the-fact,” or, if the Court finds that the Terms Sheet is not
13   itself a binding document, that “the [Unjoined Parties] could attempt to bring another action
14   seeking the same relief and obtain a contrary ruling.” (Doc 17. at 12).
15          Plaintiff argues the Unjoined Parties are not necessary because they “are expressly
16   aware of this suit, yet have expressly disclaimed any claims under the Term Sheet and have
17   not chosen to make any claims here.” (Doc. 21 at 10-11). Plaintiff further argues the
18   Unjoined Parties could not bring duplicative litigation, even if they wanted to, because (1)
19   they have disclaimed their interest in the Terms Sheet, (2) they assigned their interest in
20   the Terms Sheet to RRC, and (3) they are co-obligees with RRC so res judicata would
21   preclude them from doing so. (Doc. 21 at 11). This Court agrees.
22          Defendants cite the Ninth Circuit E.E.O.C. v. Peabody case for the proposition that
23   “no procedural principle is more deeply embedded in the common law than that, in an
24   action to set aside a lease or contract, all parties who may be affected by the determination
25   of the action are indispensable.” E.E.O.C. v. Peabody W. Coal Co., 400 F.3d 774, 779 (9th
26   Cir. 2005). This argument is misplaced, however, because the unjoined party in that case
27   had not assigned away his rights in the contract.
28          Once a party to a contract has assigned its rights in that contract to another party,


                                                   3
       Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 4 of 12




 1   the assignor “need not be joined in an action involving the property assigned because
 2   complete relief can be accorded in his absence and, furthermore, he has no interest to
 3   protect.” CIT Fin. LLC v. Treon, Aguirre, Newman & Norris PA, No. CV-14-00800-PHX-
 4   JAT, 2015 WL 2412154, at *2 (D. Ariz. May 20, 2015) (internal citations omitted).
 5   Generally, an assignor is a necessary party only “when the validity of the assignment itself
 6   is at issue,” or “when there only has been a partial assignment.” Id. In fact, “in most cases
 7   the assignor would not even be a proper party inasmuch as the assignor may have lost the
 8   right to bring an independent action on the contract by virtue of the assignment.” Wright
 9   & Miller, 7 Fed. Prac. & Proc. Civ. § 1613 (3d ed.) (emphasis added).
10          Here, the Unjoined Parties have completely assigned their rights in the Terms Sheet
11   to RRC. (See Doc. 24 at 3) (explaining that the Unjoined Parties “assigned their interest in
12   [another] judgment to RRC in 2019” and then “assigned their interest in the Term Sheet to
13   RRC in 2020” to “to make enforcement of the Term Sheet more efficient and to consolidate
14   decision-making authority”) (internal citations omitted). Furthermore, the validity of the
15   assignment itself is not at issue.2 Accordingly, the Court finds that the Unjoined Parties
16   have “lost the right to bring an independent action on the contract by virtue of the
17   assignment” are therefore need not be joined as necessary parties under Rule 19. See
18   Wright & Miller, at § 1613.3
19   ///
20   ///
21
            2
               As discussed infra, Defendants’ only arguments disputing the validity of the
22
     assignments (i.e., that it was “done solely to collusively manufacture diversity” and that
23   “CWT did not obtain consent or permission to make any assignment” (Doc. 17 at 11)) are
     both without merit. See infra Section (II)(A)(2); see also id. at n.5. Accordingly, the
24
     “validity of the assignment” is not “at issue” for the purposes of evaluating whether the
25   Unjoined Parties are necessary under Rule 19.
            3
              For this same reason, the Court rejects Defendants argument that failing to join the
26   Unnamed Parties in this action could later result in duplicitous litigation. See Fed. Realty
27   Inv. Tr. v. Juniper Properties Grp., No. CIV. A. 99-3389, 2000 WL 45996, at *4 (E.D. Pa.
     Jan. 21, 2000) (“When all rights to a claim have been assigned, courts generally have held
28   that an assignor no longer may sue.”).

                                                  4
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 5 of 12




 1                 2. Diversity
 2          Because Defendants’ argument fails on the first inquiry (i.e., the Unjoined Parties
 3   are not necessary parties under Rule 19), the Court need not address the second inquiry
 4   (i.e., whether joinder is feasible). But because Defendants allege that the assignment was
 5   done fraudulently to manufacture diversity, the Court notes that joining the Unjoined
 6   Parties would not, in fact, destroy it. (Doc. 17 at 8) (Defendants arguing that “any
 7   assignment violates 28 U.S.C. § 1359, which prohibits such obvious fraudulent
 8   assignments to invoke diversity jurisdiction”).
 9          Under 28 U.S.C. 1322(a)(3), this Court has diversity jurisdiction over suits between
10   “citizens of different States and in which citizens or subjects of a foreign state are additional
11   parties.” Id. Defendants assert that the Unjoined Parties, specifically Noelting and CWT
12   Canada, would destroy diversity if joined because they are both Canadian and “both
13   Defendants RDX and Tony Ker are also Canadian citizens.” (Doc. 17 at 8).
14          At the outset, Plaintiff’s assertion that “[d]iversity is incomplete where, as here, a
15   plaintiff is a foreign citizen and at least one defendant is also a foreign citizen” paints an
16   incomplete picture. (Doc. 17 at 9-10). This rule only applies where there are not also US
17   citizens on either side of the litigation who have complete diversity themselves. See, e.g.,
18   Transure, Inc. v. Marsh & McLennan, Inc., 766 F.2d 1297, 1298–99 (9th Cir. 1985)
19   (“[F]ederal diversity jurisdiction is not defeated where (1) there is a legitimate controversy
20   between diverse citizens and aliens are additional parties; and (2) there is complete
21   diversity as to the citizens.”). Here, there exists a dispute between a New York plaintiff
22   (RRC) and, in part, Pennsylvania and Arizona defendants. Accordingly, this Court would
23   not be divested of diversity jurisdiction merely because foreign citizens were joined on
24   both sides.
25          The real issue is whether diversity is destroyed by the presence of a plaintiff and a
26   defendant from the same foreign country. The Ninth Circuit has not addressed the issue
27   directly. See Fischer v. Zespri Fresh Produce N. Am., Inc., No. 1:07-CV-00610LJO, 2007
28   WL 2385074, at *7 (E.D. Cal. Aug. 17, 2007); see also Tango Music, LLC v. DeadQuick


                                                    5
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 6 of 12




 1   Music, Inc., 348 F.3d 244, 245 (7th Cir. 2003) (finding that “neither our court nor any other
 2   appellate court has decided whether it makes a difference if there are foreigners from the
 3   same country on both sides . . . All but one of the district court cases to address the question
 4   hold that it makes no difference” and citing district court cases). However, this Court notes
 5   that the purpose of diversity jurisdiction is to neutralize any bias that a local court may
 6   have in favor of a local resident, an argument which does not extend with any force where
 7   there are citizens of the same foreign country on both sides. See Tango, 348 F.3d at 245-
 8   246. Accordingly, this Court concludes that the presence of Canadian plaintiffs and
 9   defendants in this case would not destroy diversity jurisdiction. See also Karum Holdings
10   LLC v. Lowe’s Companies, Inc., No. 15 C 380, 2017 WL 1151039, at *1 n.2 (N.D. Ill. Mar.
11   28, 2017), aff’d, 895 F.3d 944 (7th Cir. 2018) (“The fact that the additional parties on each
12   side of the litigation . . . are both citizens of Mexico does not destroy diversity of
13   citizenship”).
14          Because the assignment to RRC did not create diversity that didn’t already exist,
15   Defendants argument that the assignment was collusive in violation of 19 U.S.C. § 1359 is
16   without merit. See Robertson v. GMAC Mortg., LLC, 702 F. App’x 595, 598 n. 4 (9th Cir.
17   2017) (finding that the plaintiff’s § 1359 argument failed because “[e]ven if BNY were a
18   citizen of Florida . . . complete diversity would still exist relative to Robertson, a citizen of
19   Oregon. Robertson thus cannot show that defendants took any action ‘to invoke the
20   jurisdiction’ of the district court”); see also Singer v. Duro, No. CV08-1304-PHX-DGC,
21   2009 WL 775109, at *1 (D. Ariz. Mar. 20, 2009) (“In cases involving assignments, . . .
22   section 1359 is violated when the party asserting federal jurisdiction improperly or
23   collusively enters into an assignment solely to create diversity jurisdiction.”) (emphasis
24   added); Yokeno v. Mafnas, 973 F.2d 803, 809 (9th Cir. 1992) (“Certain kinds of diversity-
25   creating assignments warrant particularly close scrutiny.”) (emphasis added).
26          Accordingly, because it would have diversity jurisdiction even without the
27   assignment, the Court concludes that the assignment to RRC was not fraudulent or
28

                                                    6
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 7 of 12




 1   otherwise improper.4
 2                 3. RRC’s standing
 3          Defendants’ last subject matter jurisdiction argument is that Plaintiff does not have
 4   standing to enforce the Terms Sheet because it is not a party to it. (Doc. 17 at 8, n.5).5
 5   Specifically, Defendants argue RRC is not a party to the Terms Sheet because counsel for
 6   CWT Parties (which includes RRC) signed the Terms Sheet as “attorney for CWT Parties,”
 7   rather than “on behalf of CWT Parties.” (Doc. 17 at 6-7). Thus, the attorney’s signature did
 8   not bind RRC, so RRC does not have standing to enforce it. (Doc. 17 at 8 n.5). Plaintiff
 9   alleges that the CWT Parties’ attorney “was authorized by RRC to execute the Terms Sheet
10   on its behalf and it was RRC’s intent that his signature as ‘Attorney for the CWT Parties’
11   be binding on it.” (Doc. 21 at 7). Thus, because the attorney was given actual authority to
12   bind RRC to the Terms Sheet, RRC has standing to enforce it. (Doc. 21 at 6) (“[T]he Terms
13   Sheet defined the CWT Parties to include . . . RRC. Thus, separate and apart from [the
14   Unjoined Parties], RRC had its own right to payment under the Terms Sheet, and it did not
15   need the assignment . . . to bring this suit.”) (emphasis added).
16          The relationship between an attorney and his or her client is governed by agency
17   law principles. Robertson v. Alling, 237 Ariz. 345, 348 (2015). “[W]here express authority
18   is given, the attorney may compromise any matter, and his action in so doing is binding
19   upon his principal.” United Liquor Co. v. Stephenson, 84 Ariz. 1, 3 (1958). “Once a
20
21          4
               Defendants also argue the assignment is invalid because “CWT did not obtain
     consent or permission to make any assignment.” (Doc. 17 at 11). This, too, is without merit.
22
     Unless expressly provided in the agreement, “an obligor’s assent is ‘not necessary to make
23   an assignment effective.’” Sogeti USA LLC v. Scariano, 606 F. Supp. 2d 1080, 1082 (D.
     Ariz. 2009) (quoting Restatement 2d Contracts § 323 cmt. a.). Nothing in the Terms Sheet
24
     prohibited assignment or required Defendants’ consent prior thereto.
            5
25            The Court notes that, because Plaintiff has pled sufficient facts to show that the
     assignment to RRC was valid, RRC does not need the CWT Parties’ attorney’s signature
26   to bind it to the Terms Sheet in order to have standing to enforce it. See, e.g., Egrets Pointe
27   Townhouses Prop. Owners Ass’n, Inc. v. Fairfield Communities, Inc., 870 F. Supp. 110,
     117 (D.S.C. 1994) (“Without an assignment, a nonparty to a contract does not have
28   standing to sue on the contract.”) (emphasis added).

                                                   7
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 8 of 12




 1   settlement has been entered into, a presumption is created that the attorney who enters into
 2   the settlement agreement had the authority to do so, and the burden to show that there was
 3   no consent to the settlement is placed on the person challenging the validity of the
 4   agreement.” Scott v. Burns Int'l Sec. Servs., Inc., 165 F. Supp. 2d 1133, 1140 (D. Haw.
 5   2001) (reversed in part on other grounds). “Where the client cannot affirmatively
 6   demonstrate the lack of consent, the settlement will be enforced by the courts.” Id.; see
 7   also, e.g., Hamilton v. Willms, 2007 WL 707518, at *9 (E.D. Cal. Mar. 6, 2007) (same).
 8          In his declaration, Bruce MacFarlane, President and sole director of RRC, states that
 9   he “expressly authorized [CWT Parties’ attorney] to sign the Terms Sheet on behalf of all
10   the CWT Parties, . . . including RRC.” (Doc. 24 at 2). MacFarlane further asserts “it was
11   my intent, on behalf of RRC, that [CWT Parties’ attorney]’s signature would be binding
12   on RRC.” (Doc. 24 at 2). This is sufficient to establishing RRC’s standing in this case.6
13   There is no meaningful difference between using the language “attorney for” versus “on
14   behalf of” where, as is the case here, the client has given its attorney actual authority to
15   bind it to an agreement. Defendants have not met their burden of refuting that no such
16   authority existed or that no consent was given. As such, RRC is a party to the Terms Sheet,
17   and would have standing to bring this suit even without the assignment.
18          B. Dismissal Under FRCP 12(b)(6)
19          Finally, Defendants move to dismiss for failure to state a claim for breach of
20   contract, arguing that the Terms Sheet is merely an unexercised option contract and is not
21
22
            6
                Defendants point out “there is no allegation in the Complaint that [counsel for
     CWT Parties] signed ‘on behalf of’ or intended to bind the CWT Parties.” (Doc. 17 at 7)
23   (emphasis added). However, “the court may look at outside evidence beyond the complaint
24   . . . to decide the motion to dismiss for lack of jurisdiction.” Gesty v. United States, 400 F.
     Supp. 3d 859, 865 (D. Ariz. 2019) (citing Safe Air for Everyone v. Meyer, 373 F.3d 1035,
25   1039 (9th Cir. 2004)); see also Grand Lodge of the Fraternal Order of Police v. Ashcroft,
26   185 F. Supp. 2d 9, 14 (D.D.C. 2001) (finding that, in deciding a motion to dismiss for lack
     of subject matter jurisdiction, the Court “need not limit itself to the allegations of the
27   complaint”). Thus, the Court can consider MacFarlane’s declaration to conclude, as it does
     here, that attorney for CWT Parties had actual authority to bind RRC to the Terms Sheet.
28

                                                   8
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 9 of 12




 1   itself binding. (Doc. 17 at 13).
 2          To survive a motion to dismiss, a complaint must contain “a short and plain
 3   statement of the claim showing that the pleader is entitled to relief” so that the defendant
 4   is given fair notice of the claim and the grounds upon which it rests. Bell Atl. Corp. v.
 5   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). A court may dismiss
 6   a complaint for failure to state a claim under Rule 12(b)(6) for two reasons: (1) lack of a
 7   cognizable legal theory, or (2) insufficient facts alleged under a cognizable legal theory.
 8   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When deciding a
 9   motion to dismiss, all allegations of material fact in the complaint are taken as true and
10   construed in the light most favorable to the plaintiff. See Daniels-Hall v. Nat’l Educ. Ass’n,
11   629 F.3d 992, 998 (9th Cir. 2010).
12          Defendants argue that Plaintiff fails to state a claim for breach of contract because
13   “[a]s a matter of law, the [Terms Sheet] is an option contract, which permitted, but did not
14   require, any of the signatories to make the $2.5 million payment, and if that occurred, after
15   the signing of a FSA, the remaining obligations under the [Terms Sheet] would be
16   triggered.” (Doc. 17 at 13). Defendants assert that when the Terms Sheet was executed the
17   parties “were unable to agree on who, if anyone, would be responsible for the payment and
18   intentionally left that item without further specificity either to be decided later and
19   incorporated into the FSA or to remain as is with whomever wished to make payment doing
20   so.” (Doc. 17 at 14). Thus, because an obligor was not specifically listed, the contract was
21   merely an option contract and “payment was expressly conditioned on the execution of the
22   FSA.” (Doc. 17 at 15).
23          Plaintiff asserts the Term Sheet is not an option contract because, although it does
24   not specify who must pay the $2.5 million, it also does not have any language indicating
25   that payment is conditioned on a later FSA—to the contrary, “the Term Sheet states
26   unequivocally that ‘[b]y signing this document, the parties agree to be bound by the terms
27   set forth herein.’” (Doc. 21 at 14) (quoting Doc. 1-9 at 3).
28          The Court concludes that the allegations in the Complaint, taken as true, are


                                                   9
     Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 10 of 12




 1   sufficient to establish at this stage that the Terms Sheet is a binding contract and not merely
 2   an option contract. It is a fundamental tenant of contract law that “the policy of the law
 3   favors enforcement when it is clear that the parties intended themselves to be bound.”
 4   AROK Const. Co. v. Indian Const. Servs., 174 Ariz. 291, 297, 848 P.2d 870, 876 (Ct. App.
 5   1993). Plaintiff asserts that “while the Term Sheet contemplated that the parties would
 6   execute a follow-up settlement agreement that incorporated the terms of the Term Sheet,
 7   the parties all agreed that if they could not agree on a mutually acceptable ‘final settlement
 8   agreement,’ the Term Sheet was binding on its own.” (Doc. 1 at 2). This is consistent with
 9   the language in the Term Sheet itself, which states that that “[b]y signing this document,
10   the parties agree to be bound by the terms set forth herein.” (Doc. 1-9 at 3). Plaintiff’s
11   Complaint includes sufficient factual allegations that the Terms Sheet is itself binding, at
12   least to “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
13   U.S. 544, 555 (2007).
14          The Court is further unpersuaded by Defendants argument that the execution of the
15   FSA is a condition precedent to enforcement of the Terms Sheet. To create a condition
16   precedent, “there must be contractual language demonstrating the parties’ unequivocal
17   intent” to do so. L. Harvey Concrete, Inc. v. Agro Constr. & Supply Co., 189 Ariz. 178,
18   182 (App. 1997) (emphasis added). Furthermore, the plain language of the contract “must
19   demonstrate that payment is only required upon satisfaction of that condition, and that
20   failure to satisfy the condition precludes any right to payment.” MTR Builders, Inc. v.
21   Jahan Realty Mgmt. Corp., No. 1 CA-CV 14-0650, 2016 WL 1425797, at *4 (Ariz. Ct.
22   App. Apr. 12, 2016) (emphasis added) (internal citation omitted). Here, the Terms Sheet
23   merely states “the following terms are agreed upon and will be incorporated within a final
24   settlement agreement” and that “the parties shall provide a final settlement agreement.”
25   (Doc. 1-9 at 2). This language does not clearly demonstrate that the terms are not binding
26   unless an FSA is executed, but merely indicates the parties’ intent to later execute an FSA
27   memorializing the terms. And although the Terms Sheet states that payment is “due sixty
28   (60) days after the signing of the final settlement agreement,” this language does not show


                                                   10
      Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 11 of 12




 1   unequivocally that payment is only due unless and until an FSA is signed. (Doc. 1-9 at 2).
 2   This is particularly true in light of the contrary language in the Terms Sheet indicating the
 3   parties’ intent to in fact be bound by its terms, even if an FSA is never executed (i.e., that
 4   the parties “agree to be bound by the terms set forth herein.” (Doc. 1-9 at 3)). Thus, Plaintiff
 5   has plead sufficient facts to show that the right to payment was not triggered only by the
 6   later execution of an FSA.
 7          Finally, Defendants argue that, if the Terms Sheet is not an option contract, then it
 8   is unenforceable because “there was no meeting of the minds or agreement on [who was
 9   obligated to pay] and the [Terms Sheet] amounted to nothing more than an ‘agreement to
10   agree.’” (Doc. 17 at 14). All this demonstrates, however, is that there remains ambiguity
11   on the face of the Terms Sheet as to which Defendants are obligated to pay the $2.5 million.
12   And the presence of such ambiguity precludes dismissal at this stage. See, e.g., Cappello
13   v. Walmart Inc., 394 F. Supp. 3d 1015, 1022 (N.D. Cal. 2019) (“Where the terms of a
14   contract are ambiguous, resolution of contractual claims on a motion to dismiss is
15   improper.”) (internal citations omitted); X-Cel Sales LLC v. A.O. Smith Corp., No. CV 11-
16   1082-PHX-GMS, 2012 WL 273693, at *4 (D. Ariz. Jan. 31, 2012) (denying motion to
17   dismiss because “when a contract’s terms are indefinite and ambiguous, or if the evidence
18   shows that more than one inference can be drawn . . . or if there is evidence of
19   circumstances and relations outside of the written agreement . . . a question of fact arises
20   which must be determined by the jury”) (internal citations omitted). It remains that Plaintiff
21   has plead sufficient facts to show the Terms Sheet is itself a binding contract and not merely
22   an unexercised option contract, at least to preclude dismissal at this time.
23   III.   CONCLUSION
24          In sum, the Court finds that the Unjoined Parties (Jean Noelting, Bruce MacFarlane,
25   and CWT Canada II Ltd Partnership) are not required parties under Rule 19 and, therefore,
26   the case can proceed without their joinder. The Court further finds that Plaintiff has
27   standing to enforce the Terms Sheet, both because the CWT Parties’ attorney’s signature
28   binds it to the agreement and also by virtue of the valid assignment of the Unjoined Parties’


                                                   11
     Case 2:20-cv-00764-SPL Document 46 Filed 10/20/20 Page 12 of 12




 1   rights. Finally, the Court finds that Plaintiff has plead sufficient facts to show that the
 2   Terms Sheet is a binding contract not expressly conditioned on the later execution of a
 3   Final Settlement Agreement, at least to survive a motion to dismiss.
 4          Accordingly,
 5          IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 17) is denied.
 6          Dated this 20th day of October, 2020.
 7
 8                                                    Honorable Steven P. Logan
                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
